            Case 1:20-mc-91335 Document 1 Filed 07/17/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS


JEREMY KARG, MATTHEW R.                              MISC Case No. 1:20-mc-91335
LAMARCHE, CYNTHIA K. MARSHALL,
SHIRLEY RHODES, and JEANINE E.
VEGA, on behalf of themselves and all                [related to Civil Action No. 1:18-cv-00134-
others similarly situated,                          CJW-KEM pending in the United States
                                                    District Court for the Northern District of
                                                    Iowa]
                           Plaintiffs,
                                                     RULE 45 MOTION TO COMPEL
v.
TRANSAMERICA CORPORATION;
TRUSTEES OF THE AEGON USA, INC.
PROFIT SHARING TRUST; and DOES 1–
40
                          Defendants.



     PLAINTIFFS’ RULE 45 MOTION TO COMPEL PRODUCTION AGAINST NON-
                     PARTY MERCER INVESTMENTS LLC
       Pursuant to Federal Rule of Civil Procedure 45, Jeremy Karg, et al., Plaintiffs in the above-

captioned matter, by their undersigned attorneys, upon the Declaration of Niamh Lang and exhibits

thereto, and the accompanying Memorandum of Law, respectfully move the Court for an Order

compelling non-party Mercer Investments LLC to produce documents responsive to the subpoena

issued on March 5, 2020, and for such other relief as the Court deems just and proper.



                                             /s/ Andrew H. Miller                .
                                             Andrew H. Miller (Bar # 682496)
                                             SANFORD HEISLER SHARP, LLP
                                             700 Pennsylvania Avenue, SE, Suite 300
                                             Washington, DC 20003
                                             Telephone: (202) 499-5200
                                             Facsimile: (202) 499-5199
                                             amiller@sanfordheisler.com




                                                1
Case 1:20-mc-91335 Document 1 Filed 07/17/20 Page 2 of 2




                         *Paul Blankenstein (pro hac vice forthcoming)
                         *Shaun Rosenthal (pro hac vice forthcoming)
                         SANFORD HEISLER SHARP, LLP
                         700 Pennsylvania Avenue, SE, Suite 300
                         Washington, DC 20003
                         Telephone: (202) 499-5200
                         Facsimile: (202) 499-5199
                         pblankenstein@sanfordheisler.com
                         srosenthal@sanfordheisler.com




                           2
